Citation Nr: 1106098	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-13 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by difficulty sleeping.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

First, the Board notes that the issue on appeal was initially 
characterized by the RO as a claim of service connection for 
sleep apnea including as due to Agent Orange exposure.  However, 
after a review of the record on appeal, including the Veteran's 
numerous statements in which he clearly stated that he was not 
claiming service connection due to Agent Orange exposure and 
given the nature and character of the disorders causing the 
appellant's sleep difficulty, the Board has recharacterized the 
issue on appeal as listed above so as to more accurately reflect 
his true claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
("where ... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a certain 
point in time, neither the RO nor BVA has authority to adjudicate 
those specific claims, absent a subsequent request or 
authorization from the claimant or his or her representative").

In September 2006, the Veteran withdrew his notice of 
disagreement as to the RO's denial of his other service 
connection claims in the March 2006 rating decision.  Therefore, 
these issues are not before the Board.  See 38 C.F.R. § 20.204(b) 
(2010) (a substantive appeal may be withdrawn at any time before 
the Board promulgates a decision).  

The record raises a claim of service connection for type 2 
diabetes mellitus due to the Veteran's confirmed service 
in the Republic of Vietnam during the Vietnam era, but 
this issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against a finding that a chronic disability manifested by 
difficulty sleeping is related to service.


CONCLUSION OF LAW

A chronic disability manifested by difficulty sleeping was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  

The Board finds that there is no issue as to providing an 
appropriate application form or veteran status.  

The Board also finds that a letter dated in September 2005, 
issued prior to the March 2006 rating decision, along with the 
letters dated in March 2006 and October 2007 provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice of the laws and regulations governing disability 
ratings and effective dates as required by the Court in Dingess, 
supra.  While the Veteran was not provided adequate VCAA notice 
prior to the adjudication of his claim, providing him such notice 
in the above letters, followed by a readjudication of the claim 
in the March 2009 supplemental statement of the case "cures" 
any timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above 
letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, the statement of the case, and the 
supplemental statement of the case.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including the Veteran's service treatment records and 
his post-service records from the Indianapolis VA Medical Center.  

While the Veteran was not provided a VA examination in connection 
with his claim, the Board finds that VA had no obligation to 
provide such an examination when the in-service record was 
negative the claimed disorder and the post-service record was 
negative for the claimed disorder for years following the 
claimant's separation from active duty, and, for the reasons 
explained below, the Board finds that the claimant's, his wife's, 
and his friends' statements regarding the appellant having such 
problem since service are not credible.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006); 
Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is 
not required to provide a medical examination when there is not 
credible evidence of an event, injury, or disease in service when 
it properly rejects the Veteran's lay testimony as being not 
credible).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran claims that he has had trouble sleeping since the 
military.  His wife and his friends also reported that the 
Veteran, while on active duty and since that time, sounded like 
he stopped breathing when sleeping and fell asleep during the day 
because of his lack of a good night's sleep.  It is also 
requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board 
finds that the Veteran, his wife, and his friends, are competent 
and credible to report that the claimant had problems sleeping 
while on active duty because such symptoms are observable by lay 
persons.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  

However, service treatment records, including seven periodic 
examinations dated from 1974 to 1992 as well as the June 1992 
retirement examination, do not ever show complaints or treatment 
for symptoms or a diagnosis of a chronic disability manifested by 
difficulty sleeping.  Moreover, the Board finds the service 
treatment records, which are negative for complaints, treatment, 
and/or a diagnosis of a chronic disability manifested by 
difficulty sleeping more competent than the Veteran's, his 
wife's, and his friends' claims that he had problems with 
sleeping while on active duty.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a 
chronic disability manifested by difficulty sleeping based on in-
service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1992 and first 
complaints of sleeping difficulty in 2005 (variously diagnosed as 
intrinsic sleep disorder, sleep related hypoventilation 
hypoxemia, and sleep apnea) to be compelling evidence against 
finding continuity.  Put another way, the over ten year gap 
before the post-service record contains objective evidence of the 
sleep disorder weighs heavily against his claim.  See Maxson, 
supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated continuity 
of symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his low 
back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems sleeping since service because of shortness of 
breath.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
wife, friends, and representative are competent to give evidence 
about what they see.  Id.  However, upon review of the claim's 
folders, the Board finds that any lay assertions that the 
claimant has had his current sleep problems since service are not 
credible.  In this regard, the lay assertions are contrary to 
what is found in the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for a chronic disability manifested by 
difficulty sleeping for over ten years following his separation 
from active duty, than these lay claims.  Id.  Therefore, 
entitlement to service connection for a chronic disability 
manifested by difficulty sleeping based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's chronic disability manifested by difficulty 
sleeping and an established injury, disease, or event of service 
origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  

As to the assertions of the Veteran and other laypersons that the 
claimant's sleep apnea was caused by his military service, 
including his in-service sinus and sleep troubles, the Board 
finds that this condition may not be diagnosed by its unique and 
readily identifiable features because special equipment and 
testing is required to diagnose it and therefore the presence of 
the disorder is a determination "medical in nature" and not 
capable of lay observation.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, since 
laypersons are not capable of opining on matters requiring 
medical knowledge, the Board finds that their opinions that a 
chronic disability manifested by difficulty sleeping was caused 
by service are not credible.  Id.

Based on the discussion above, the Board also finds that service 
connection for a chronic disability manifested by difficulty 
sleeping is not warranted based on the initial documentation of 
the disability after service because the weight of the competent 
and credible evidence is against finding a causal association or 
link between the post-service disorder and an established injury, 
disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a chronic 
disability manifested by difficulty sleeping.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic disability manifested by 
difficulty sleeping is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


